DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12, 15, 18, 19, 21, and 26 are objected to because of the following informalities:
In re claims 1 and 26, the language “possible answers” is unclear.  The language “possible” is a relative term that is not defined by the claim, and the specification does not provide a meaningful definition or description of this term such that one skill in the art can determine what is possible versus what is not possible.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the meaning of the claim.  Appropriate correction is required.
In re claim 12, the claim recites “the correct answer stored for that questions.”  It is believed the language --the correct answer stored for that question-- is intended.  Appropriate correction is required.
In re claim 15, the claim recites “the or each of the guide or student operable devices.”  It is believed the language --each of the guide or student operable devices-- is intended.  Appropriate correction is required.
In re claims 18 and 19, the claims recite “transmitted via the server to the or each student operable computing device.”  It is believed the language --transmitted via the server to the student operable computing device-- is intended.  Appropriate correction is required.
In re claim 21, the claim recites “Romanisation.”  It is believed --Romanization-- is intended.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-12, 14, 15, 17, and 22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 2-5, the claims recite the limitation “the next question.” There is insufficient antecedent basis for these limitations in the claim.
In re claims 3, 4, 6-8, and 14, the claims recite the limitations “the question.”  The term “the question” lacks clear antecedent basis as the claims recite multiple possible antecedent for the term “question”; therefore, it is unclear which question is “the question” as recited in claims  3, 4, 6-8, and 14.
In re claims 5 and 10, the claims recite the limitations “the plurality of questions.” There is a lack of clear antecedent basis for this limitation in the claim, as claim 1 does not specifically recite “a plurality of questions,” and instead refers to “questions” of the library  and “at least some of said questions,” which are also from the library, and both of which are plural.  Therefore, the antecedent for this term is unclear.
In re claim 9, the term “the input” lacks clear antecedent basis as claim 7 recites multiple possible antecedents for the term “input,” such as answer input and session input; therefore, it is unclear which input is “the input” as recited in claim 9.
In re claim 11, the claim recites “the associated answer.”  The term “associated answer” lacks clear antecedent basis as claim 1 recites multiple possible antecedents for the term “associated answer,” such as answers in the library and answer of the guide interface; therefore, it is unclear which associated answer is “the associated answer” as recited in claim 11.
In re claim 12, the claim recites “the correct answer.” There is insufficient antecedent basis for this limitation in the claim.  
In re claim 15, the claim recites “the questions issued during the session.” There is insufficient antecedent basis for this limitation in the claim.
In re claim 17, the claim recites “the questions.” There is a lack of clear antecedent basis for this limitation in the claim, as claim 1 refers to “questions” of the library  and “at least some of said questions,” which are also from the library.  Therefore, the antecedent for this term is unclear.
In re claim 22, the claim recites “the interface.” The term “the interface” lacks clear antecedent basis as the claims recite multiple possible antecedent for the term “the interface”; therefore, it is unclear which interface is “the interface” as recited in claim 22.
Claims 9 and 12 depend from a rejected base claim; therefore, these claims are also rejected for the reasons provided for the rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0227675 to Budhu.  (“Budhu”).
In re claim 25, Budhu discloses an interactive learning system [Abstract] comprising: at least one server [Fig. 1, #100] communicatively coupled to a database having a plurality of student profiles [Fig. 2, ¶12, 29, 30] and a plurality of computing devices interconnected across a network [Fig. 1, #201 device (student and instructor) connect with server via network connection], said plurality of computing devices comprising at least one instructor operable computing device having a processor configured for communication with a plurality of student operable computing devices [Fig. 2, #201, ¶¶11, 33, 53]; and said server being coupled to a database of learning resources including a library of questions and associated correct answers [Fig. 1 #100, Fig. #700 shows library of question/answers]; wherein the processor of said instructor operable computing device is also configured for generating an interface [¶¶42, 43 describe an Instructor dashboard interface] for specifying one or more questions to be assigned to a learning session for answering by at least one or more students [¶56-73 describe a question creator interface for the instructor to create questions assigned to students]; and wherein during a learning session established between the server and at least one student operable computing device accessed by a student with a profile on said server via the network [Fig. 1, #201 device (student) connects with server #100 via network connection, ¶¶20-30 student creates profile to login for session with lesson], the processor of the at least one student operable computing device is configured for generating a student interface [¶90 describes a student dashboard displaying an assigned question from the library, ¶74 describes the student dashboard presents question text and an input area for the answer within a form element]; capturing an answer input thereto during a learning session [¶74 describes student inputs the answer to question and submits the form]; and displaying a determination of the correctness thereof based upon a comparison with the associated correct answer on the server for the assigned question [¶74 describes student's answer is compared to the answer stored in the database for the particular question. The student is presented with a new page  that displays whether or not he or she got the question correct and what was the correct answer.  The student is then presented with the learning outcome/concept behind the question].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-11, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2008/0254434 to Calvert in view of US Publication No. 2017/0147277 to Carney et al. (“Carney”).
In re claim 1, Calvert discloses an interactive learning system [Fig. 1, #100] comprising: at least one server [Fig. 1, #102] communicatively coupled to a database [Fig. 1, #106] having a plurality of student profiles [Fig. 1 #122, ¶12] and a plurality of computing devices interconnected across a network [Fig. 1 101, ¶24], said plurality of computing devices comprising at least one guide operable computing device [Fig. 1, #108] in communication with a plurality of student operable computing devices [Fig. 1, #107]; and said at least one server being coupled to a database of learning resources including a library of questions at least some of said questions being associated with possible answers and notes [Fig. 1, #s 124 126 , 128, 132. ¶27 describes course material of database 126 may include quiz, test, an answer key, and teach guidance]; wherein during a learning session between at least one guide operable computing device and at least one student operable computing device accessed by a student with a profile on said at least one server via the network, the processor of the at least one student operable computing device configured for generating a student interface displaying a question database and capturing an answer input thereto during a learning session [Fig. 1 #115, ¶29 describes virtual classroom interface including whiteboard which may provide learning objects (such as questions see ¶35).  Interface may be displayed by student client app and course material.  ¶27 describes course material may include quiz, test.  Students may input answer on whiteboard.  Sessions may be recorded and stored database 130; therefore, answers input to whiteboard are captured]; and the processor of said guide operable computing device configured for generating a guide interface displaying one or more questions; any associated possible answers and notes thereon and for displaying the answer input from the student operable computing device [¶Fig. 1 #115, ¶29 describes virtual classroom interface including whiteboard which may provide learning objects (such as questions see ¶35).  Interface may be displayed by teacher client app.  Student answers input may be viewed via the whiteboard.  ¶27 describes course material may include quiz, test, an answer key, and teach guidance, sessions which may be displayed by the teacher interface].
Calvert discloses student and teacher client computers with interfaces for synchronous and asynchronous distance learning, but does not explicitly teach said processor of the at least one guide operable computing device is further configured to capture input on said student answer input via the guide interface for transmission across the network to the at least one student operable computing device for display on the student interface during the session.
However, Carney teaches in learning system including a database with questions and answers [Fig. 1, #s16, 84];  teacher and student computer interfaces connected by a network [Fig. 1, #s 10, 19, 12]; and a processor of the at least one guide operable computing device is further configured to capture input on said student answer input via the guide interface for transmission across the network to the at least one student operable computing device for display on the student interface during the session [Fig. 2, #10, ¶¶ 41-50 describe a whiteboard interface with touch sensitive screen may be used present questions to students, the answers may be record and transmit answer to teachers tablet, teacher may annotate answer and share with any client. ¶66 describes teacher may select a student’s answer from student answer box to share with group for collaboration and discussion].
Calvert and Carney are both considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Carney and include the teacher captured answer input for sharing, as taught by Carney, in order to improve student education by sharing content, see, e.g., ¶50.
In re claim 5, Calvert discloses the next question is manually selected by a guide from the plurality of questions in the library of questions [¶29 teach may present any question from content via whiteboard interface].
In re claim 7,  Calvert lacks but Carney teaches where the question is in a short answer question format, the processor of the student operable computing device is configured for generating an interface having a region for capturing answer input from the student [Figs. 5-7, box #46] and a region proximal thereto for displaying during the session input received from the guide on said student answer input [Fig.7  shows teacher input, e.g., 42 on screen in proximity to box 46. ¶50 describes annotation may be input by a client device for sharing on other client devices].
Calvert and Carney are both considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Carney and include the display of annotations, as taught by Carney, in order to improve student education by sharing content, see, e.g., ¶50.
In re claim 8,  Calvert lacks but Carney teaches the question is in a short answer question format, the processor of the guide operable computing device is configured for generating an interface for displaying during the answer input from the student and for capturing input on the student's answer input during the learning session [¶65-66 describe teacher student interfaces for inputting answer to short answer question which may be viewed and captured by the teacher interface].
Calvert and Carney are both considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Carney and include the teacher captured input, as taught by Carney, in order to improve student education by sharing content, see, e.g., ¶50.
In re claim 9, Calvert lacks but Carney teaches the input is a performance score [¶52 describes student input answers may be compared to correct answer to record an indication of the student’s performance].
Calvert and Carney are both considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Carney and include the performance score, as taught by Carney, in order to improve student teacher collaboration by providing feedback to student from teacher for STEM problems, see, e.g., ¶9.
In re claim 10, Calvert discloses the answers provided from a student operable computing device to the plurality of questions in a session together with any input received from the guide is stored against the corresponding student profile [¶¶35, 53].
In re claim 11, Calvert lacks but Carney teaches the system is configured for providing automatically generated evaluation of a student answer input during a session for at least one or more questions for display on the interface of the student operable device, wherein the evaluation is made by comparison of the answer input to at least one or more questions and the associated answer for the at least one or more questions stored in the library of questions [¶52 describes functionality to compare answers provided by the students to correct answers stored in database to produce evaluation of student performance].
Calvert and Carney are both considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Carney and include evaluation of the student input, as taught by Carney, in order to improve student teacher collaboration by providing feedback to student from teacher for STEM problems, see, e.g., ¶9.
In re claim 26, see the corresponding rejection for claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Publication No. 2003/0129574 to Ferriol et al. (“Ferriol”).
In re claim 2, Calvert in view of Carney lack but Ferriol teaches wherein the next question is automatically selected from the library according to a student's performance data comprising one or more of the following correctness of the student's answer to one or more preceding questions, the student's average response time in answering one or more preceding questions, and a count of the instances of switching between answer options in the one or more preceding questions [Fig. ¶7 shows process for sequentially presenting questions including determining correctness.  ¶185 describes questions may be presented based on performance].
Calvert, Carney, Ferriol are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Calvert in view of Carney and include providing sequential questions, as taught by Ferriol, in order to improve student education by maximizing effectiveness and efficiency of learning in an adaptive manner, see, e.g., ¶20.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Publication No. 2003/0129574 to Sathy (“Sathy”).
In re claim 3, Calvert and Carney lack but Sathy teaches the next question is automatically selected from a stored library of questions according to attributes of the question including a difficulty level, topic, type, length, grading criteria, and relationships with other questions [¶37, 38, 55 89, 149 describe the attributes for automatically selecting the next question].
Calvert, Carney, Sathy are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Calvert in view of Carney and to include providing the next question based on various attributes, as taught by Sathy, in order to require fewer test items to arrive at equally accurate scores, see, e.g., ¶55.
In re claim 4, Calvert and Carney lack but Sathy teaches the next question is automatically selected from the library according to a combination of the student's performance data comprising one or more of the following correctness of the student's answer to one or more preceding questions, the student's average response time in answering one or more preceding questions, and a count of the instances of switching between answer options in the one or more preceding questions; and the attributes of the question including a difficulty level, topic, type, length, grading criteria, and relationships with other questions [¶¶15, 17, 92 describe next question is based on correctness of a proceeding question and difficulty among other attributes].
Calvert, Carney, Sathy are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Calvert in view of Carney and to include providing the next question based on correctness, as taught by Sathy, in order to require fewer test items to arrive at equally accurate scores, see, e.g., ¶55.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Publication No. 2004/0153508 to Alcorn et al. (“Alcorn”).
In re claim 6, Calvert in view of Carny lack but Alcorn teaches in a learning app that questions are in a format selected from the group of formats comprising multiple choice questions having one correct answer selectable from a plurality of options, multiple choice questions having at least two or more correct answers selectable from a plurality of options and a short answer question [¶58 describes questions selected from database input by teachers may include multiple choice, multiple correct, true/false, matching, ordering, fill in the blank, and essays].
Calvert, Carney, Alcorn are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Because Calvert, Carney and Alcorn teach the use of questions and answers in e-learning, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the questions of Calvert with another type of question (multiple choice/short answer) to achieve the predictable result of evaluating a student’s understanding of learning material.

Claim 12 is re rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Patent No. 8,545,232 to Bardige et al. (“Bardige”).
In re claim 12, Calvert in view of Carney teach the interactive learning system according to claim 11 as disclosed above, wherein the student answer is input and the correctness thereof is automatically detected and displayed on the interface generated by the guide operable computing device during the learning session.   However, Calvert in view of Carney do not explicitly teach the question is multiple choice and the answer of which is determined by comparing the answer input against the correct answer stored for that question in the library of questions.
Bardige teaches a learning management system with student terminal and instructor terminal connected to a server over a network to a problem library for presenting questions to student listed in a database [Fig. 1B].  In addition,  Bardige teaches the problems presented to students may be multiple choice [col. 3 ll. 1-14] and the answer of which is determined by comparing the answer input against the correct answer stored for those questions in the library of questions [Fig. 3 and col. 12 l. 65- col. 13 l. 13].
Calvert, Carney, Bardige are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Because Calvert and Bardige teach the use of questions and answers in e-learning, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the questions of Calvert with another type of question and answer (multiple choice/answer) to achieve the predictable result of evaluating a student’s understanding of learning material.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Publication No. 2007/0172809  to Gupta (“Gupta”).
In re claim 13, Calvert in view of Carney lack, but Gupta teaches attributes of at least one question in the plurality of questions in the library of questions including a difficulty level, topic, type, length, grading criteria, and relationships with other questions are specified prior to or during a session [¶28-33 describe QMD question attributes].
Calvert, Carney, Gupta are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Calvert in view of Carney and to include providing question attributes, as taught by Gupta, in order to provide better information, feedback, and utilization of various learning methodologies, see, e.g., ¶8 and increase learning efficiency, see, e.g., ¶10-11.
In re claim 14, Calvert in view of Carney lack, but Gupta teaches an interface configured to receive from one or more authorized users additional questions for inclusion in a stored library of questions wherein at least one or more attributes of the question including difficulty level, topic, type, length, grading criteria, and relationships with other questions are also captured [¶137 describes adding questions with attributes QMD ¶28-33 describe the QMD attributes].
Calvert, Carney, Gupta are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Calvert in view of Carney and to provide additional questions with attributes, as taught by Gupta, in order to provide better information, feedback, and utilization of various learning methodologies, see, e.g., ¶8 and increase learning efficiency, see, e.g., ¶10-11.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Patent No. 6,471,521  to Dornbush et al. (“Dornbush”).
In re claim 15, Calvert in view of Carney lack, but Dornbush teaches wherein the guide or student operable devices are configured to generate an interface displaying at the conclusion of the session the questions issued during the session, the answers input in response, correct answers and any comments provided thereto [Fig. ¶4C shows end student display with questions, answers, and comments].
Calvert, Carney, Dornbush are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Calvert in view of Carney and the feedback and comments, as taught by Dornbush, in order to improve student performance, see, e.g., col. 17, ll. 10-42.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Publication No. 2012/0185358  to Ajjarapu et al. (“Ajjarapu”).
In re claim 16, Calvert in view of Carney lack, but Ajjarapu teaches a region of the interface generated on the guide operable computing device is configured for displaying a first image stream captured by an image acquisition means of the student operable computing device proximal to a second image stream captured by the guide operable computing device during the learning session; and wherein a region of the interface generated on the student operable computing device is configured for displaying the second image stream captured by an image acquisition means of the guide operable computing device during the learning session proximal to the first image stream captured by the student operable computing device during the learning session [Fig. 8B shows a student/instructor collaboration interface 824 with a first stream proximal to a second stream see #828].
Calvert, Carney, Ajjarapu are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Calvert in view of Carney and to include providing the next question based on correctness, as taught by Ajjarapu, in order to improve collaboration between participants, see, e.g., ¶¶56-57.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Publication No. 2014/0170613  to Jensson (“Jensson”).
In re claim 17, Calvert in view of Carney lack, but Jensson teaches the questions are in a first language and the answers are in a language different from the first language [¶128 describes question in Japanese and answer in English].
Calvert, Carney, Jensson are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the student and teacher interfaces of Calvert in view of Carney and to include providing the multilingual interface, as taught by Jensson, in order to facilitate and improve learning of a second language by providing user specific interaction, see, e.g., ¶4, 12.

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of Carney and US Publication No. 2019/0155457  to Roche (“Roche”).
In re claim 18, Calvert in view of Carney lack, but Roche teaches generating an interface during a learning session including a lexicon region having at least one or more editable elements, each element associating input of a morpheme in a first language or a corresponding phonetic representation thereof with a definition in a second language; wherein said lexicon and any modifications thereof are transmitted via the server to the student operable computing device during a learning session [Fig. 1 shows instructor device 140 and student device 130 connected to network 101 and server 106 ¶83 describes session with student and instructor; Figs. 4A-4D, ¶¶86-104 describe student interface with lexicon region 402 with editable elements including first language morpheme 451, phonetic representation 441, definition in second language 431 and dictionary button.  Words may be input by instructor or student].
Calvert, Carney, Roche are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Calvert in view of Carney and to include multilingual interface, as taught by Roche, in order to allow a student to study in a second language in addition to improving efficiency of learning a second language, see, e.g., ¶5-7.
In re claim 19, Calvert in view of Carney lack, but Roche teaches an element is included in the lexicon region by receiving input comprising a morpheme or phonetic representation and displaying the corresponding morpheme or phonetic representation retrieved from a plurality of stored associations between morphemes and phonetic representations [Figs. 4A-4D, ¶¶86-104 describe student interface with lexicon region 402 with editable elements including first language morpheme 451, phonetic representation 441, definition in second language 431 and dictionary button ¶80-81 describe language data store 310 for multiple languages and a personal language data stores 320 for a student or user]; and for receiving a specified definition thereof for transmission of that element and any modifications thereto via the server to the student operable computing device in the learning session [¶81 describes data store 320 may include all translatable items worked on by a first interpreter].
Calvert, Carney, Roche are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Calvert in view of Carney and to morpheme/phonetic representations, as taught by Roche, in order to allow a student to study in a second language in addition to improving efficiency of learning a second language, see, e.g., ¶5-7.
In re claim 20, Calvert in view of Carney lack, but Roche teaches the morpheme comprises at least one or more logograms [Fig. 4D shows interface including logograms].
In re claim 21, Calvert in view of Carney lack, but Roche teaches the at least one or more logograms is a Chinese hanzi, Korean hanya or Japanese kanji character and the corresponding phonetic representation is an English language Romanization thereof [Fig. 4D shows Chinese logograms and corresponding English].
With regard to claims 20 and 21, Calvert, Carney, Roche are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interfaces of Calvert in view of Carney and to logograms, as taught by Roche, in order to allow a student to study Asian languages, such as Chinese, Korean, Japanese, in addition to improving efficiency of learning a second language, see, e.g., ¶5-7.
In re claim 22, Calvert in view of Carney lack, but Roche teaches the lexicon region of the interface is dynamically updated by the guide during the learning session to display elements thereof on the interface generated by the student operable computing devices [¶83 describes interactive session with student and instructor.  ¶¶90, 104 describe text input 430 may be made by instructor].
Calvert, Carney, Roche are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interfaces of Calvert in view of Carney to provide language instructor interaction, as taught by Roche, in order to improve language learning by providing interactive discourse with an instructor, see, e.g., ¶3.
In re claim 23, Calvert in view of Carney lack, but Roche teaches the lexicon region of the interface includes a plurality of elements specified by an instructor prior to commencement of the learning session ; said elements being able to be added to, deleted or modified by the guide during the learning session[¶¶79, 85, 90, 96, 114 describe language data store and words for presentation to student in lexicon interface may input by instructor¶].
Calvert, Carney, Roche are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interfaces of Calvert in view of Carney and to include instructor input of words for study, as taught by Roche, in order to improve language learning by providing interactive discourse with an instructor, see, e.g., ¶3.
In re claim 24, Calvert in view of Carney lack, but Roche teaches the elements in the lexicon region of each learning session for each student are stored on the server [¶100 describes store but 416 may be selected causing manage 330 to send student’s data to personal language store 320].
Calvert, Carney, Roche are all considered to be analogous to the claimed invention because they are in the same field of e-learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Calvert in view of Carney and to store the language learning, as taught by Roche, in order to allow a student to study in a second language in addition to improving efficiency of learning a second language, see, e.g., ¶5-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,126,927 describes a collaborative e-learning system for sharing questions and answers and capturing online learning sessions.
US 20080318200 describes guided teaching and learning with the aid of an optional communication device.  Questions may be presented to the student at a student display.  A student answer is received by the teacher from the student or directly from the students remotely.  The answer may be shared including a determination of whether the answer is correct,  while presenting feedback to the answer at all student displays or workstations.  The teacher may use the teacher workstation to give further information related to the question on student display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715